DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has filed this application as a Pro Se.  While an applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed.  Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot give legal advice.  To assist applicants in making informed decisions, Pro Se Assistance can provide assistance in helping applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publically available educational resources.  In the Preliminary Amendment filed by Applicant’s registered practitioner, the registered practitioner requested a telephone call from the Examiner of Record,  applicant’s Registered Practitioner has not filed a Power of Attorney for this application, unless a properly executed Power of Attorney is filed, no communication between the Examiner and Applicant’s Representative is authorized, applicant’s registered Practitioner can represent applicant in Representative Capacity, however, the Pro Se applicants (all) must authorize the communication as well as be present at all interviews with the USPTO.
Priority
Applicant’s 371 National Stage filing is acknowledged.  For Examination purposes applicant’s effective filing date is July 15, 2016.
Information Disclosure Statement
Applicant’s information disclosure statement of November 11, 2020 has considered and attached herewith.
Preliminary Amendment
Applicant’s preliminary amendment of January 15, 2019 is acknowledged which amends the specification has been amended.  Claims 1-3, 8-11, 14, 17-18, 20, 24-26, 31-32, 34, 36 and 38-39 are pending.  
Specification
The abstract of the disclosure is objected to because applicant has used the abstract from the WIPO document which includes extraneous information such as the classification, the drawing, the designated states etc.  Applicant is kindly reminded that the abstract is a single paragraph, following the claims, started on a new page which is consecutively paginated.  The abstract is a concise statement of the invention.  Applicant only needs to provide a new abstract on a separate page which recites “Described are methods and devices for the treatment of fecal matter….use of a turntable for removing soldered media from the column reactor.”  Correction is required.  See MPEP § 608.01(b).
Claim Objections
In Claim 26, applicant’s strike through appears to include the 4 in 24.   Applicant should correct claim 26 to properly depend from claim 24, so there is no confusion.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8-9 and 20, 24, 31 and 38-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claims 1 and 24 applicant recites the term “smoldering”, while applicant can be his own lexicographer, it is unclear what is meant by smoldering which implies a certain temperature or that the material is pyrolyzed or torrefied.  Pyrolysis, thermolytic distillation and torrefaction are processes are known to the ordinary artisan, and means that the heating takes place such that no combustion or less than stoichiometric air or oxygen conditions takes place.  Smoldering does not mean necessarily pyrolysis or torrefaction or combustion or incineration to the ordinary artisan.  If applicant insists on using smoldering, applicant must provide the reaction conditions so the artisan knows whether combustion or pyrolysis or heating only is taking place.  Suitable correction is required.
	In claim 8-9, it is unclear what applicant means by optionally wherein the heater is a band heater.  Applicant has to heat the thermal media (sand) and fecal material in 
	In claim 24, applicant is claiming a device or a column reactor, applicant is suggested to look at Figure 2 and draft the claim with the inlet, the outlet, the arrangement of the column reactor, which is a stacked bed type reactor which includes the smoldering or thermolytic part of the reactor and the catalytic section of the reactor and including the flow through the reactor and the removal of the spent fuel mixture. As presently drafted, Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  From claim 24, the claim is written that there are plurality of reactors, applicant must include the flow of materials from the column reactor to the catalytic conversion reactor.  As taught in applicant’s specification, applicant has a stacked reactor which is one vessel including two different loaded components, (stacked reactor) one where torrefaction, pyrolysis or themolysis or “smoldering” takes place, the volatile exhaust from pyrolysis is subjected to a 
In claims 31 and 39, applicant used “optionally” in the claim as well as “and/or” in the claim, rendering the claim indefinite.  Applicant is suggested to draft a claim in clear, positive, meaningful language.  The claim to the apparatus should recite the claim using element plus function language with operative connection between the elements.  If applicant needs to add elements, applicant can draft a dependent claim and avoid the “optional” and the “and/or” language.  The “and/or” and “optional” language may be a  short-cut for applicant but results in indefiniteness during examination.   Further, in claim 39 applicant is strongly encouraged to use Markush language, “…selected from the group consisting of A, B, C and D”, which is interpreted as A or B or C or D,  when drafting the type of catalyst disposed within the reactor.  Correction is required.
In claim 38, applicant should avoid using the “and/or” language and draft a dependent claim which recites the limitation “or” from the previous claim.  Suitable correction is required.
Claims 3, 10-11, 14, 17-18, 20, 25-26, 32, 34 and 36 are rejected as being dependent upon a rejected base claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-11, 14, 17-18, 20, 24-26, 31-32, 34, 36 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Mennell et al., USP 9,388,355.
Mennell et al. teaches the invention substantially as claimed, wherein a system (apparatus) and process for converting biomass into a high carbon biogenic product is taught and described.  Specifically, Mennell et al. teach providing a carbon containing feedstock comprising biomass which reads on applicant’s fecal material or feces, drying the feedstock to remove moisture, optionally deaerating the feedstock to remove interstitial oxygen, subjected the biomass to pyrolysis in an atmosphere which is less than stoichiometric amount of oxygen (i.e. no combustion), separating a portion of the vapors, cooling the pyrolyzed solids, separating the solids to produced cooled pyrolyzed solids.[Note Column 2, lines 46-68]  The process taught by Mennell et al. and the system can be operated continuously, or semi-continuously or batch.  Mennell et al. teach that the apparatus includes a material feed system configured to introduced a carbon containing feedstock, an optional dryer disposed in operable communication with the material feed system configured to remove moisture contained within a carbon 
However, Mennell et al. does not teach specifically applicant’s turntable for removing smoldered media from the column. 
It would have been obvious to one having ordinary skill in the art the time the invention was filed or made to provide process of treating biomass or fecal material which includes thermolytic treatment of the biomass and can include catalytic treatment .
Conclusion
At this point in prosecution there is nothing apparent to the Examiner regarding allowable subject matter.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dayton et al. teach catalytic biomass pyrolysis. Medoff teach a process and method of biomass treatment into useful products.  Shoseyov et al. teach .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397.  The examiner can normally be reached on Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
						/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771